Citation Nr: 0314822	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  94-40 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left wrist, rated 10 percent disabling from 
February 26, 1993 until July 13, 1994; thereafter rated 20 
percent disabling, based on an initial determination.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to March 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1993 rating decision by the RO in New 
York, New York, that awarded service connection and assigned 
a 10 percent rating for residuals of a left wrist fracture.  
A rating action in August 1995 increased the rating for the 
veteran's left wrist fracture from a 10 percent disability 
evaluation to a 20 percent disability evaluation, effective 
July 13, 1994.


FINDINGS OF FACT

1.  All development has been accomplished and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained.

2.  Prior to July 13, 1994, residuals of a left wrist 
fracture were manifested by loss of pronation of the wrist to 
less than 10º.

3.  Effective July 13, 1994, residuals of a fracture of the 
left wrist are manifested by neurological and orthopedic 
findings consistent with mild incomplete paralysis.  
Ankylosis is not shown.


CONCLUSION OF LAW

1.  From February 26, 1993 until July 13, 1994, the criteria 
for a rating in excess of 10 percent for residuals of a left 
wrist disorder were not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5003, 5010, 
5215, 8514 (2002).

2.  Beginning July 13, 1994, the criteria for a rating in 
excess of 20 percent for residuals of a left wrist disorder 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71a, 4.124a, Diagnostic Codes 5003, 5010, 5215, 8514 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone VA examinations, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the April 
1993 and the August 1995 rating decisions, in the September 
1993 statement of the case, the August 1995, April 1997 and 
May 2003 supplemental statements of the case and VA letters 
to the veteran dated in May 2002 and March 2003 have provided 
the veteran with sufficient information regarding the 
applicable regulations.  The veteran has submitted written 
arguments.  The rating decision, statement of the case and 
supplemental statements of the case provided notice to the 
veteran of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefit sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran served on active duty from January 1984 to March 
1984.

The veteran underwent a VA medical examination in March 1993.  
He gave a history of a left wrist fracture in service, and 
bone graft surgery in May 1984.  He complained of left wrist 
pain and limitation of motion in the wrist.  The examiner 
noted that the veteran was right-handed by signature.  He was 
referred for a VA orthopedic examination, performed that same 
day.  Orthopedic evaluation of the left wrist revealed no 
swelling or deformity.  The left forearm was 1/2 inch smaller 
than the right. He exhibited fair power in grip, and there 
was no loss of motion in the digits.  Range of motion of the 
left wrist found pronation and supination to 80°.  Radial 
deviation was to 0°.  Ulnar deviation was to 10°.  Plantar 
flexion was to 20° and dorsiflexion was to 10°.  X-ray 
studies of the left wrist revealed an old healed fracture of 
the scaphoid.  There was a surgical defect in the distal 
radius.  The orthopedic examiner also noted that the veteran 
was right-handed.

In a July 1993 rating decision service connection was granted 
for a fracture of the left wrist and a 10 percent rating was 
assigned.  The veteran appealed that decision.  

The veteran underwent a VA orthopedic examination in July 
1994.  He related a history of a left wrist injury in 
service.  He complained of pain on movement of the left 
wrist, and could not lift more than 5 pounds with that hand.  
He was right-hand dominant.  Objectively, there was swelling 
and tenderness of the lateral part of both anterior and 
posterior surface of the wrist.  There was no redness or 
warmth.  Range of motion was limited in all directions.  Left 
hand closure was full.  He had fair to good gross, grasp, 2-
finger pinch and 3-finger pinch.  There was mild limitation 
of abduction of the thumb due to pain. There was cutaneous 
hypesthesia over the thumb and index finger up to the distal 
forearm, with innervated radial and median nerves.  Range of 
motion of the wrist was as follows:  Flexion was to 30 
degrees, extension was to 20 degrees, pronation was to 70 
degrees, supination was to 15 degrees, radial deviation was 
to 10 degrees, and ilnar deviation was to 22 degrees.  X-ray 
studies were similar to those reported earlier.  The 
pertinent diagnoses were:  history of injury to the left 
wrist with fracture; open reduction fixation done; limitation 
of motion of the left wrist in all directions with mild pain; 
and cutaneous hypesthesia in the left hand, medial and radial 
innervated.

In an August 1995 decision, the RO increased the disability 
rating to 20 percent, effective July 13, 1994.  The 20 
percent rating has remained in effect until the instant 
appeal.

In August 1996, the veteran submitted a statement, which 
indicated that he had almost no movement in his left wrist as 
a result of an injury he sustained during basic training.

During a VA examination in September 1996, the veteran 
reported pain in his left wrist.  On examination range of 
motion of the left wrist was as follows: radial deviation was 
to 20 degrees, ulnar deviation was to 10 degrees, plantar 
flexion was to 30 degrees, dorsiflexion was to 0 degrees.  
The examiner observed a 6.5-centimeter old, healed, movable, 
nontender and minimally depressed surgical scar along the 
radial aspect of the palmer surface of the left distal 
forearm.  No diagnosis was noted.  An X-ray study of the left 
wrist, performed in September 1996 revealed that the veteran 
was status post surgery with a surgical defect in the distal 
radius.  There was a question of mild sclerosis of the left 
navicular bone and generalized degenerative change was noted.  

In May 2002, the RO received a statement from the veteran in 
which the veteran explained he underwent an operation on his 
wrist in 1984.  After the operation he obtained odd jobs in 
the fields of construction and farming.  He reported that 
these jobs might have contributed to his wrist becoming 
worse.  

At a VA examination in January 2003, the veteran complained 
of intermittent pain, weakness and stiffness in his left 
wrist.  He reported occasional use of a wrist splint.   He 
related that he was right-handed.  On examination, there was 
tenderness at the left wrist dorsally.  Hand muscle power was 
three out of five, which demonstrated, left wrist weakness.  
Range of motion of the left wrist was as follows: 
dorsiflexion was 0-35 degrees, palmer flexion was 0-40 
degrees, radial deviation was 0-5 degrees, and ulnar 
deviation was 0-10 degrees.  The diagnosis was post-traumatic 
osteoarthritis of the left wrist and hand.  

During a March 2003 VA examination, the examiner noted that 
the veteran was 
left-handed and was unable to approximate his left thumb to 
the palm of his hand, hence noting a three inch lag.  He was 
unable to close his left fist with a grip and muscle power 
was three out of five.  Range of motion of the left wrist was 
as follows: flexion/extension to 30 degrees, radial deviation 
to 5 degrees and ulnar deviation to 10 degrees.  Range of 
motion of the left wrist was limited due to pain, weakness 
and lack of endurance.  The diagnostic impression was post-
traumatic osteoarthritis of the left wrist and hand.  

During an April 2003 VA examination for peripheral nerves, 
the veteran reported that he had restricted movements of his 
left wrist.  Motor examination showed no evidence of atrophy 
but noted decreased range of motion of the left wrist with 
both flexion and extension.  Sensory examination revealed a 
non-dermatomal, nonradicular, decreased pinprick sensation in 
the left hand of both the dorsal and volar aspects.  There 
was a well-healed, hyperesthetic scar on the left volar wrist 
along one of the flexor tendons.  Reflexes were 2+ and 
symmetric.  The diagnostic impression was status post 
fracture of the left wrist with restricted movement of the 
left wrist.  There was no evidence of median or ulnar nerve 
lesions.

Analysis

The veteran contends that his service-connected left wrist 
disorder is more disabling than initially evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals held that 38 C.F.R. §§ 4.40, and 
4.45, concerning functional loss due to pain, should be 
considered when evaluating limitation of motion from a 
disability.  

After a review of all the medical evidence, there was 
confusion as to whether the veteran's left hand was his 
dominent hand or minor hand.  All VA examinations prior to 
March 2003 reported that the veteran was right-handed, either 
by the veteran's statement, or by the examiner's observation.  
Only in the March 2003 VA medical examination report was it 
stated that he was left-handed.  The past evidence 
consistently shows right-handed tendencies; therefore the 
Board considers the right hand to be the veteran's dominant 
hand.  

10 Percent Rating Prior to July 13, 1994

The veteran was initially awarded a 10 percent rating based 
on a March 1993 VA medical examination.  At that time, the 
veteran did not express complaints regarding sensory or motor 
involvement, and the examination did not include neurological 
evaluation of the left wrist.  Rather, the entire focus of 
the complaints and examination revolved around the loss of 
motion of the wrist.  As stated above, range of motion of the 
left wrist found pronation and supination to 80°.  Radial 
deviation was to 0°.  Ulnar deviation was to 10°.  Plantar 
flexion was to 20° and dorsiflexion was to 10°. 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5213, when 
evaluating the minor hand, where limitation of pronation 
results in motion lost beyond middle of arc, a 20 percent 
rating is assigned; or if motion is lost beyond last quarter 
of arc, and the hand does not approach full pronation, a 20 
percent rating is awarded.  Where there is limitation of 
supination to 30º or less, a 10 percent rating is assigned.  

Under 38 C.F.R. § 4,71a, Diagnostic Code 5214, ratings are 
assigned for unfavorable or favorable ankylosis of the wrist.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5215, when 
evaluating the minor hand, wrist, where limitation of motion 
of dorsiflexion is less than 15º, a 10 percent rating is 
assigned.  Where palmar flexion is limited in line with 
forearm, a 10 percent rating is awarded.  

In comparing the physical findings with the rating criteria, 
it is evident that the criteria for a 10 percent rating were 
met based on limitation of dorsiflexion to less than 15º.  
Although there was limitation of motion of the wrist in other 
planes, the loss of motion did not equate to a higher rating.  
Furthermore, the left wrist was not shown to be ankylosed.  
Therefore, the only applicable criteria was found in 
Diagnostic Code 5215.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

While in 1993, the veteran reported complaints of pain on 
motion of the left wrist, objective examination revealed no 
signs of pain on motion.  Although the veteran complained of 
pain associated with the disability at issue, "a finding of 
functional loss due to pain must be 'supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  While the veteran subjectively 
complained of discomfort and pain on movement, the pathology 
and objective observations of the claimant's behavior do not 
satisfy the requirements for a higher evaluation.  Thus, the 
Board finds that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not 
provide a basis for a higher rating prior to July 13, 1994.

20 Percent Rating effective July 13, 1994

Effective July 13, 1994, the veteran was awarded a 20 percent 
rating for the left wrist disorder.  This rating was assigned 
following a July 1994 VA medical examination that found 
impairment of the nerves in the wrist, to include cutaneous 
hypesthesia over the thumb and index finger up to the distal 
forearm, with innervated radial and median nerves.   

A September 1996 X-ray study of the veteran's left wrist 
showed status post surgery with a surgical defect in the 
distal radius, questionable mild sclerosis of the left 
navicular bone and generalized degenerative changes.  

In the March 2003 VA medical examination, the motor 
examination showed no evidence of atrophy but noted decreased 
range of motion of the left wrist with both flexion and 
extension.  Sensory examination revealed a non-dermatomal, 
nonradicular, decreased pinprick sensation in the left hand 
of both the dorsal and volar aspects.  However, dorsiflexion 
of the wrist was shown to be 30 degrees.  During the 
examination, the veteran was unable to approximate his left 
thumb to the palm of his hand, and a three-inch lag was 
noted.  He was unable to close his left fist with a grip and 
muscle power was three out of five.  Range of motion of the 
left wrist was: flexion/extension to 30 degrees, radial 
deviation to 5 degrees and ulnar deviation to 10 degrees.   

At the most current VA examination dated April 2003, the 
examiner found no evidence of atrophy or median and ulnar 
nerve lesions but noted decreased pinprick sensation in the 
left hand.  

Under Diagnostic Code 8514, compensation is provided for 
complete paralysis of the musculospiral nerve (radial nerve).  
When the minor extremity is affected, a 60 percent is 
assigned where impairment is manifested by drop of hand and 
fingers, wrist and fingers perpetually flexed, the thumb 
adducted falling within the line of the outer border of the 
index finger; cannot extend hand at wrist, extend proximal 
phalanges of fingers, extend thumb, or make lateral movement 
of wrist; supination of hand, extension and flexion of elbow 
weakened, the loss of synergic motion of extensors impairs 
the hand grip seriously; total paralysis of the triceps 
occurs only as the greatest rarity.  Where there is 
incomplete paralysis of the radial nerve of the minor upper 
extremity, that is severe, a 40 percent rating is awarded, 
with  moderate or mild  impairment, a 20 percent rating is 
assigned.  38 U.S.C.A. § 4.124a, Diagnostic Code 8514.

After a careful review of the evidence, the Board finds that 
a rating in excess of 20 percent under Diagnostic Code 8514, 
for the minor extremity, is not warranted.  In order to 
obtain the next higher rating (40 percent) under Diagnostic 
Code 8514, the veteran's disability would have to be 
manifested by incomplete paralysis of the radial nerve to a 
severe degree.  38 C.F.R. § 4.124a, Diagnostic Code 8514.

The Board also finds that the veteran's left wrist disorder 
is not so unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the left 
wrist disorder has not necessitated frequent periods of 
hospitalization or resulted in marked interference with his 
employment.

The preponderance of the evidence is against the veteran's 
claims for an increased rating for a left wrist disorder.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an increased rating for residuals of a 
fracture of the left wrist, based on an initial 
determination, rated 10 percent disabling from February 26, 
1993 until July 13, 1994; is denied.

Entitlement to an increased rating for residuals of a 
fracture of the left wrist, based on an initial 
determination, rated 20 percent effective July 13, 1994, is 
denied.



____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


